DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
Status of Claims
Due to communications filed 8/23/21, the following is a non-final office action. Claims 1, 3-5, 7-9, 21, 22, 26-29 are amended. Claims 11-20 are cancelled, and claim 31 is new.  Claims 1-10 and 21-31 are pending in this application and are rejected as follows. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 9, 21, 26, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI (JP 2002216038 A), and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM S et al  (WO 2016048473 A1).

As per claim 1, KUWAJIMA KENJI discloses:
detecting,…by a system operatively coupled to a processor, a number of occupants located in a physical space during a defined period of time, ([0005] A personal information transmitting device for transmitting a visitor's personal information to an information receiving device, a personal information receiving device for receiving a visitor's personal information from the personal information transmitting device and transmitting the personal information to a central management device; and the personal information receiving device. Received the personal information of the attendees, calculated the number of entrances, instructed the service execution device to execute the concert, received the cost of providing the concert from the cost input device, and took the number of entrances and the provision of the concert; [0011] The cost input device measures the cost of providing the concert and transmits it to the central management device, and the provision of the concert ends);

wherein the number of occupants is an integer greater than zero; associating, by the system, the number of occupants with an entity…wherein the entity is associated with a physical event occurring in the physical space during the defined period of time, and billing, by the system, the entity a cost based on the number of occupants, (KUWAJIMA KENJI, Detailed Description:  [0011] the provision of the concert ends. And the central management unit calculates the concert fee by dividing the cost of providing the concert received from the cost input device by the number of visitors calculated from the personal information of the visitors received from the personal information receiving device, The settlement apparatus is instructed to charge the concert fee, and the settlement apparatus charges and collects the concert fee to a visitor according to an instruction from the central management device;  [0015] Referring to FIG. 4, in the preparation stage of the concert, the cost required for the concert preparation is sequentially input using the cost input device 51, and the data is sent to the central management device 11. The data is stored in the central management device 11…Immediately after the concert is over and all the work related to the concert is over and the total cost of the concert is determined, the central management unit 11 calculates the total concert price per person from the accumulated cost data and attendee data…After the calculation, the central management apparatus 11 transmits the payment amount and the payment method of each visitor to the settlement apparatus 41. The settlement apparatus 41 bills each user based on the information received from the central management apparatus 11 according to the payment method, and collects a fee).

directly withdrawing, by the system, funds corresponding to the cost from a financial account at a financial institution associated with the entity, ([KUWAJIMA KENJI Detailed Description [0015], As described above, the concert attendee registers his / her own confirmation and payment method at the entrance gate using the portable terminal and the IC / magnetic card, and thereafter, the concert ends and the number of attendees at that time is determined. The fee for each visitor is calculated from the cost, and is automatically charged).

KUWAJIMA KENJI does not disclose detecting, using a sensor.
However, BARREIRA AVEGLIANO ET AL discloses in [0047] In an embodiment, sensors can monitor the size of physical queues, and this information can be provided to server 700 so that a more accurate prediction of waiting time can be derived, which includes users in virtual queues, as well as users in physical queues. Such sensors can, for example, employ cameras and software object recognition to identify people, can sense a number of mobile computing devices within a waiting area, and can detect and count users as they enter a waiting area.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA AVEGLIANO ET AL in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

KUWAJIMA KENJI does not disclose based on a wireless identification beacon.
However BALASUBRAMANYAM S et al (WO 2016048473 A1) discloses in: Abstract
NOVELTY - The method involves transmitting an awake request message from a first wireless device to a second wireless device. Upon receiving the awake request message, the second wireless device is configured to operate in a first awake mode during a transmit time until a release message is received. Upon entering the first awake mode, an awake mode indicator in a beacon message is set to a first status. The beacon message is sent during the transmit time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BALASUBRAMANYAM S et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, KUWAJIMA KENJI discloses:
wherein the billing is further based on the entity, ([0015] Immediately after the concert is over and all the work related to the concert is over and the total cost of the concert is determined, the central management unit 11 calculates the total concert price per person from the accumulated cost data and attendee data…)

As per claim 3, KUWAJIMA KENJI discloses:

wherein the space is selected from a group consisting of a building structure, a room, and a defined geographical boundary, ([0015], Fig. 4… The personal information receiving device 31 is a device installed at an entrance gate of a concert hall or at an entrance of a venue seat, and collects personal information of concert attendees)

As per claim 7, KUWAJIMA KENJI does not disclose:

wherein the system comprises a sensor selected from a second group consisting of a camera, a laser, a microphone, a pressure sensor, and a thermometer.

However, BALASUBRAMANYAM S discloses in Abstract
NOVELTY - The method involves transmitting an awake request message from a first wireless device to a second wireless device. Upon receiving the awake request message, the second wireless device is configured to operate in a first awake mode during a transmit time until a release message is received. Upon entering the first awake mode, an awake mode indicator in a beacon message is set to a first status. The beacon message is sent during the transmit time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BALASUBRAMANYAM S in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, KUWAJIMA KENJI does not specifically disclose:

detecting, by the system, a second number of occupants located in the space for the period of time, wherein the second number of occupants is another integer greater than zero; associating, by the system, the second number of occupants with a second entity; and billing, by the system, the second entity another cost based on the second number of occupants.

However, the combination of KUWAJIMA KENJI and BARREIRA AVEGLIANO ET AL does disclose detecting, by the system, a [first] number of occupants located in the space for the period of time, wherein the [first] number of occupants is another integer greater than zero; associating, by the system, the [first] number of occupants with a second entity; and billing, by the system, the [first] entity another cost based on the [first] number of occupants as shown above with respect to the rejection of claim 1.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the steps of the invention at a subsequent predetermined time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.

As per claim 9, KUWAJIMA KENJI discloses:

wherein a sum of the number of occupants and the second number of occupants is a total number of occupants located in the space for the period of time, (Fig. 4….Immediately before the start of the concert (service), a visitor (service user) carries the personal information transmitting device 21 and passes by the personal information receiving device 31 at the entrance gate of the concert…Immediately after the concert is over and all the work related to the concert is over and the total cost of the concert is determined, the central management unit 11 calculates the total concert price per person from the accumulated cost data and attendee data. Calculate on a head-to-head basis from cost. ).

As per claim 22, KUWAJIMA KENJI does not disclose wherein the system comprises a microphone located in the space, and wherein the detecting the number of occupants located in the space for the period of time comprises detecting the number of occupants with the microphone.

However, BARREIRA AVEGLIANO discloses [0081] User input to computer system 700 may be provided by a number of devices. For example, a keyboard 756 and mouse 757 are connected to bus 730 by controller 755. An audio transducer 796, which may act as both a microphone and a speaker.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BARREIRA AVEGLIANO in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, this claim recites limitations similar to those disclosed in independent claim 1, and is rejected for similar reasons.

As per claim 29, this claim recites limitations similar to those disclosed in independent claim 1, and is therefore rejected for similar reasons as disclosed with respect to claim 1.

As per claim 31, KUWAJIMA KENJI does not specifically disclose wherein the wireless identification
beacon comprises at least one of a Bluetooth connection, a radio wave, an electromagnetic wave,
and a wireless connection.

However BALASUBRAMANYAM S et al (WO 2016048473 A1) discloses in: Abstract
NOVELTY - The method involves transmitting an awake request message from a first wireless device to a second wireless device. Upon receiving the awake request message, the second wireless device is configured to operate in a first awake mode during a transmit time until a release message is received. Upon entering the first awake mode, an awake mode indicator in a beacon message is set to a first status. The beacon message is sent during the transmit time.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by BALASUBRAMANYAM S et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 5, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI (JP 2002216038 A), and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM S et al  (WO 2016048473 A1 ), and further in view of Anthony et al (US 20160174334 Al).

As per claims 4/5, KUWAJIMA KENJI does not discloses:

further comprising controlling a parameter of the space based on a variable selected from a group consisting of the number of occupants and the entity/wherein the parameter is selected from a second group consisting of a temperature of the space, a humidity of the space, a lighting condition of the space, and music in the space.

However, Anthony et al discloses:

[0014] In some embodiments, the lighting system may be configured to automatically change the light output in a contained environment based on the occupancy within the environment. For example, in the case of an elevator, the lighting system may be configured to automatically change the light output based on people entering or leaving the elevator. In such an example, the system may utilize a presence detector or sensor or social media to determine the occupancy within the environment. In such a case, the system may be configured to automatically change the light output in the environment based on the number of occupants. For instance, if the occupancy exceeds a predetermined threshold, then the system may be configured to automatically change the light output, such as turning on additional display devices to help ensure that the additional occupants can see the displayed images/videos within the elevator, for example. In another example, the light output may change based on the position of the occupants within the contained environment. For instance, in the case of a bus or other transportation vehicle, the lighting system may be configured to detect the location of occupants within the vehicle and adjust the light output accordingly to, for example, provide illumination in the area of each occupant.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, KUWAJIMA KENJI does not disclose the following

wherein the system comprises a pressure sensor received in a floor of the space, and wherein the detecting the number of occupants located in the space for the period of time comprises detecting the number of occupants with the pressure sensor.
However, Anthony discloses in: ([(0037] In some cases, the system includes at least one sensor configured to determine occupancy within the contained environment. In some such cases, the controller is configured to automatically change the light output when the at least one sensor detects that occupancy has exceeded a predetermined threshold. In some cases, the light output includes at least one of an image, scene, video, message, and advertisement. In some cases, the display device is installed on or in at least one of the floor, ceiling, and wall of the contained environment.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 27, KUWAJIMA KENJI does not disclose further comprising a first sensor and a second sensor, wherein the detection component detects the number of occupants using the first sensor and validates the number of occupants using the second sensor.

However, Anthony discloses in [0027] In accordance with some embodiments, a given system 100 may include one or more optional sensors 160.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anthony et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 28, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI (JP 2002216038 A), and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM S et al  (WO 2016048473 A1 ), and further in view of Blandin et al (US 20160325962 Al).

As per claim 6, KUWAJIMA KENJI does not disclose: wherein the billing is performed via a cloud environment. However, Blandin et al discloses a personalized elevator system that displays advertisements where: [0103] "Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources".

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, KUWAJIMA KENJI does not disclose a modeling component that generates a model of the space, wherein the model comprises a representation of an occupant of the number of occupants.

However, Blandin et al discloses in [0077] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 30, KUWAJIMA KENJI does not disclose:  wherein the program instructions are further executable to cause the processor to: generate an invoice based the number of occupants; and send the invoice to the entity.

However, Blandin et al discloses ([(0103] In one example, management layer 64 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and Pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blandin et al in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10, 23-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUWAJIMA KENJI (JP 2002216038 A), and further in view of BARREIRA AVEGLIANO ET AL ([US 20170178084 A1), and further in view of BALASUBRAMANYAM S et al  (WO 2016048473 A1 ), and further in view of Anderson (US 20120190386 Al).

As per claim 10, KUWAJIMA KENJI does not disclose:

wherein the associating is performed based on a color coded beacon, a first color being indicative of the entity.

However, Anderson discloses a system that incorporates advertising in elevator systems where: [1589] "If the device owner allows, Float CloudCasts a beacon that signals its presence to other (Tilz) copies of Float, regardless of the underlying operating system. Thus creating connected-device interoperability for all devices that run Float (and thus support Tilz). Float apps are device-independent. Float is very lightweight, and can thus run on a wide variety of devices that have less-than-cutting edge specification vis a vis computing power/storage/etc. Float adds personality to operating systems, as well as personalization and customization. A screen saver, instead of just displaying, say, whirling color patterns, can instead be animated and speak to the user. Float enables companies to customize the user experience on their devices."

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, KUWAJIMA KENJI does not disclose further comprising: generating, by the system, a detected occupant database comprising one or more characteristics of each occupant of the number of occupants.
However, Anderson ‘386 discloses in [0110] A database server 175 facilitates user profiles and preferences, as well as a rules facility by which certain actions must accord.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, KUWAJIMA KENJI does not disclose wherein the one or more characteristics comprise an article of clothing of an occupant of the number of occupants.

However, Anderson ‘386 discloses in [0343] Ad Widge surfaces, for example, the user's movie profile 1305 to appropriate entities 1316, such as those entities that can supply the movie to this user. Appropriate entities may also, or alternatively, subscribe to a user's profile and thereby receive realtime or asynchronous updates for free or for a fee (as opposed to being notified manually by Ad Widge, or being notified manually of a profile match from a prospective customer for a product/service that entity provides). Appropriate entities may subscribe to a user's entire profile 1302, or just selected elements, such as a user's clothing profile 1309. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of Wilson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As per claim 25, Wilson does not disclose wherein the one or more characteristics comprise a height of an occupant of the number of occupants. However Anderson ‘386 discloses in [1560] Web Pref uses. Users setting up a booth at a conference (power, lighting requirements are met by facility crew); User enters cubicle at work (overhead lights dim/brighten, monitor height adjusts).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Anderson in the systems of KUWAJIMA KENJI, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 8/23/21, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-10 and 21-30 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-10 and 21-30  have been considered but are moot in view of a new ground of rejection.
Prior Art Considered
The following references has been considered by the Examiner however not used in the Office Action:
Nunes (US 20130346226 A1)
Smith et al (US 20130008958 A1)
Patton ET AL US 20160034712 A1)
NAGAMORI AKIRA (JP 2016048473 A)


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
October 21, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628